Citation Nr: 0404508	
Decision Date: 02/18/04    Archive Date: 02/27/04

DOCKET NO.  01-00 257A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to May 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO).  In April 2003, a video-conference hearing was 
held before the undersigned Veterans Law Judge making this 
decision who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  

Prior to the current appeal, the veteran's claims for service 
connection for right and left knee disorders were denied by 
the RO in an unappealed rating decision dated in June 1992.  
The issue before the Board, therefore, as to those two issues 
is whether the veteran has submitted new and material 
evidence to reopen the claims.  In September 2001, the RO did 
indicate that new and material evidence was submitted and 
denied the claims on the merits following a de novo review of 
the record.  The requirement of submitting new and material 
evidence to reopen a claim is a material legal issue the 
Board is required to address on appeal despite the RO's 
September 2001 action.  Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).  In light of the Board's legal duty to 
determine whether the veteran has submitted new and material 
evidence to reopen his previously denied claims, the Board 
will address those issues initially, and thus the issues have 
been phrased as noted on the title page.  

The claims of entitlement to service connection for right and 
left knee disorders, as well as service connection for a 
respiratory disorder, will be addressed in the Remand portion 
of this decision.  This part of the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.  


FINDING OF FACT

In an unappealed rating decision dated in June 1992, the RO 
denied service connection for a right knee disorder and a 
left knee disorder; evidence submitted since the rating 
decision is not cumulative of evidence already of record and 
is so significant that it must be considered in order to 
fairly decide the merits of the claims.


CONCLUSIONS OF LAW

1.  The June 1992 rating decision denying entitlement to 
service connection for a right knee disorder and a left knee 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.156 (2003).  

2.  Evidence submitted since the June 1992 rating decision is 
new and material; thus, the requirements to reopen the claims 
of service connection for a right knee disorder and a left 
knee disorder have been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

All relevant facts regarding the matter decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  See 38 U.S.C.A. § 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2003).  In any event, based on the 
favorable decision discussed below, any failure in VA's duty 
to notify and assist the veteran regarding his claims would 
be harmless error.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003). 

Service connection for a right and left knee disorder was 
denied in June 1992.  The RO determined that the evidence did 
not show that the veteran had a chronic knee disability in 
service or within a presumptive period.  

The RO sent the veteran a notification of the June 1992 
decision and he did not appeal, thus it became final.  The 
RO's unappealed decision is a final decision not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105.  In 
order to reopen his claim, the veteran must present new and 
material evidence with respect thereto.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to the veteran's 
claim, as he filed his claim prior to August 29, 2001.

Evidence submitted since the June 1992 denial of the claims 
includes private and VA medical records, one from the 
veteran's doctor James Redman, D.O., dated in March 2000, 
which indicates that doctor's opinion that the knee problems 
"apparently " began in service.  

The evidence received since the 1992 decision is offered to 
establish a relationship between the current knee disorders 
and service.  The previous final decision denied the claims 
due to a lack of a nexus between a current disability and 
service.  Thus, the medical opinion from Dr. Redman, when 
considered in conjunction with the other evidence, is 
significant.  This evidence was not previously submitted to 
agency decision makers, it bears directly and substantially 
upon the specific reason for the prior denial, it is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claims.  See Hodge v. West, supra; 38 C.F.R. § 3.156.  As 
such the Board finds that this evidence is new and material 
and the claims for service connection for left and right knee 
disorders are reopened.




ORDER

New and material evidence to reopen the claims of entitlement 
to service connection for left and right knee disorders 
having been submitted, the claims for those benefits are 
reopened.  To that extent only, the claims are granted.  


REMAND

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2002); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2003).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).

At his April 2003 video-conference hearing, the veteran 
testified that he sought treatment for his respiratory 
problems immediately after his separation from service, 
including during the first post-service year.  He noted that 
he received treatment at VA facilities, as set forth below.  
He testified that he currently has serious respiratory 
problems which require him to be virtually housebound.  He 
has a diagnosis of asthma as well as bronchitis.  

Additional RO action is required in this claim in order to 
fulfill the VA duties set forth in the VCAA.  The veteran has 
identified additional VA treatment records which may show 
treatment for his respiratory condition within the year 
following service.  He was also treated for a collapsed lung 
prior to service at Espanola Hospital (by Dr. Martin) in 
1974, and has reported that he is in receipt of Social 
Security Administration (SSA) disability benefits.  Moreover, 
the veteran has not been fully examined to determine the 
likelihood of whether his current respiratory disorder is 
related to any respiratory problems noted in service medical 
records.  Such an examination would be helpful to fully 
assist the veteran in developing the facts pertinent to this 
service connection claim, in light of the relevant criteria.  

Furthermore, as the claims of service connection for left and 
right knee disorders are reopened, the veteran has not been 
fully examined to determine the likelihood of whether his 
right and or left knee disorders are related to any 
documented knee abnormalities noted in service medical 
records.  Such an examination would be helpful to fully 
assist the veteran in developing the facts pertinent to these 
service connection claims, in light of the relevant 
criteria..  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Provide the veteran appropriate 
notification under the VCAA for his 
service connection claims.  Such notice 
should 1) inform him about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; 2) inform him about the 
information and evidence that VA will 
seek to obtain on his behalf; 3) inform 
him about the information or evidence 
that he is expected to provide; and 4) 
request or tell him to provide any 
evidence in his possession that pertains 
to the claims.

2.  Ask the veteran to identify all 
medical care providers who have evaluated 
or treated him for his respiratory and 
knee disorders since his separation from 
service.  All records of any treatment 
reported by the veteran (including, but 
not limited to, from VA facilities at 
Pacoima in Sepulveda, California; 
Albuquerque, New Mexico; San Francisco, 
California; and American Lake; as well as 
at Espanola Hospital (by Dr. Martin) in 
1974) that have not already been 
associated with the claims folder should 
be obtained.  

3.  Make the necessary arrangements to 
obtain a copy of any SSA decision 
granting disability benefits to the 
veteran.  Obtain all the records from the 
SSA that were used in considering the 
veteran's claim for disability benefits.

4.  After the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination.  Send 
the claims folder to the examiner for 
review.  Ask the examiner to state in the 
report if the claims folder was reviewed.  
All necessary tests should be conducted 
and all clinical findings reported in 
detail.  The examiner is requested to 
provide an opinion as to the diagnosis, 
date of onset, and etiology of any left 
and right knee disorders found to be 
present.  

The examiner should state whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
any currently diagnosed left or right 
knee disorder had its onset during active 
service or is related to any in-service 
disease or injury.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a respiratory 
examination.  Send the claims folder to 
the examiner for review.  Ask the 
examiner to state in the report if the 
claims folder was reviewed.  All 
necessary tests should be conducted and 
all clinical findings reported in detail.  
The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any respiratory 
disorder found to be present.  

The examiner should state whether it is 
at least as likely as not (i.e., is there 
at least a 50 percent probability) that 
any currently diagnosed respiratory 
disorder had its onset during active 
service or is related to any in-service 
disease or injury.  If a respiratory 
disorder was manifest prior to service, 
the examiner should state whether it 
underwent a permanent increase in 
severity during active service, and, if 
so, whether it is indisputable that any 
increase in severity was attributable to 
the natural progress of the disease.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

6.  Readjudicate the veteran's claims of 
service connection for a respiratory 
disorder and left and right knee 
disorders, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to any of the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



